Citation Nr: 1506969	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  05-22 796A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected residuals of left knee injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to June 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Reno, Nevada.  The Veteran thereafter moved and jurisdiction over the appeal was transferred to the RO in Phoenix, Arizona.  In August 2014, the Board reopened the Veteran's claim and remanded it for additional development.

As noted in the August 2014 Board remand, in July 1984 the Veteran notified VA that she wanted to reopen the previously denied claim for service connection for bilateral shin splints.  However, no further action was taken on this claim, including while the appeal was in remand status.  Therefore, the Veteran's application to reopen her claim of service connection for bilateral shin splints is once again referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In August 2014 the Board, among other things, remanded the appeal to obtain a medical opinion as to the origins of the Veteran's right knee disorder.  Moreover, the post-remand record shows that while she was scheduled for this examination in September and October 2014, she did not show for either examination.

There is a presumption of administrative regularity, which attaches to the mailing of notice of VA examinations.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003); see also VA Adjudication Procedures Manual M21-1MR, III.iv.3.B.14.d; Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  The Court has held that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question.  Baxter v. Principi, 17 Vet. App. 407, 411 (2004); Kyhn v. Shinseki, 26 Vet. App. 371, 374 (2013). 

It appears from the Veteran's representative's argument made in the January 2015 Brief that the Veteran is contending that she did not receive notice of the examinations.  In support of this contention, her representative observed that there is no documentation in the claims file that the Veteran received notice of the examinations.  Moreover, the representative noted that the address on the December 2014 supplemental statement of the case (SSOC) did not contain a zip code.

Although there is no evidence of record that the December 2014 SSOC was returned as undeliverable, or that the Veteran did not receive proper notice of the VA examinations (other than her assertions), the Board will afford her the benefit of the doubt and remand for another VA examination.

Therefore, the Board finds that a remand to verify the Veteran's current mailing address, provide her with timely notice of a new VA examination at that address, conduct that examination, and, if needed, mail her a new SSOC at her confirmed address is necessary.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. §§ 19.9, 19.32 (2014); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

Since the Veteran appears to receive ongoing VA medical care, the Board also finds that while the appeal is in remand status these treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Contact the Veteran and/or her representative and confirm her mailing address.

2.  After confirming the Veteran's correct address of record, re-send the December 2014 SSOC.

3.  Associate with the claims file all of the Veteran's post-September 2014 treatment records from the Phoenix VA Medical Center.

4.  After undertaking the above development to the extent possible, schedule the Veteran for an appropriate VA examination to determine the origins or etiology of her right knee disorder.

The notice of the VA examination must be mailed to the Veteran's last address of record and a copy of the letter must be associated with the claims file. 

The claims file should be made available to and reviewed by the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. The examiner should provide the following opinions:

A) Is it as likely as not (i.e., probability of 50 percent or more) that any identified right knee disability, including arthritis, had its onset during active service (January 1976 to June 1978), including as due to the February 1976 in-service fall?  The examiner should note the February 1976 service treatment entry with impression of possible tibial stress fractures left greater than right; thigh strain, interior; and "shin splints."

B) Is it as likely as not (i.e., probability of 50 percent or more) that any identified right knee disability, including arthritis, was related to the Veteran's reported pre-service motor vehicle accident and was aggravated (worsened beyond normal progression) during active service?  The examiner should note the January 1978 service treatment entry wherein the Veteran reported that she broke her right femur, tibia, and fibula in an automobile accident prior to service.

C) Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected left knee disability caused any identified right knee disability?

D) Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected left knee disability aggravated (that is, permanently worsened in severity) any identified right knee disability?

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the identified right-knee disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

In providing the requested opinions, the examiner cannot rely exclusively on negative evidence but instead must have a medical reason for each opinion.

In providing the requested opinions, the examiner should accept as competent the Veteran's claims about what she sees and feels.

If the examiner cannot provide any of the requested opinions, the examiner must explain why he cannot give the opinion.

5.  Then readjudicate the Veteran's claim for service connection for a right knee disorder, to include as secondary to the service-connected residuals of left knee injury.  If any benefit sought remains denied, the Veteran and her representative should be issued a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

